Citation Nr: 1637801	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the denial of Veterans Retraining Assistance Program (VRAP) benefits for educational courses begun in March 2014, and extending through June 2014, was correct.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied VRAP benefits for college courses beginning on March 2, 2014 and thereafter.

In October 2014, the Veteran submitted a timely request to postpone a scheduled hearing before a Veterans Law Judge (VLJ).  In an August 2016 statement the Veteran withdrew his request for a VLJ hearing.


FINDING OF FACT

As of March 31, 2014 the Veteran was taking just two classes at Kingsborough Community College and his enrollment at that time was not considered to be full-time as defined by VA.


CONCLUSION OF LAW

The criteria for the award of VA educational assistance benefits under the Veteran's Retraining Assistance Program for courses begun in March 2014 have not been met.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031 (b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub. L. 112-56, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established the program to provide assistance to eligible veterans from October 1, 2012 to March 31, 2014.  

Participants must attend an educational program full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b).  

Full-time enrollment in a collegiate undergraduate course is defined as 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270 (2015).  In this case, Kingsborough Community College defines full-time undergraduate enrollment as 12 credits. 

In June 2013, the Veteran was awarded VRAP benefits.  The VA notified the Veteran that his eligibility would begin June 24, 2013, and that he had until April 1, 2014 to use his benefits under the program.  This letter further informed the Veteran that VRAP benefits could only be paid for full-time enrollment.  He subsequently enrolled at Kingsborough Community College to pursue a course of study in alcoholism and substance abuse counseling.

In a January 2014 letter the Veteran was informed that he had been awarded VRAP benefits for the period January 25 through March 15, 2014.  The Veteran then requested VRAP benefits for his schooling for his classes that began March 2, 2014 and continued through June 2014.

In March 2014, VA began making lump sum benefit payments to VRAP Veterans with enrollments that began prior to April 1, 2014, and continued after March 31, 2014.  The lump sum payments covered those enrollments and ended on the earliest of: the end date of the term, June 30, 2014; or the date of exhaustion of the twelve months of VRAP entitlement.

Although the Veteran maintains that he was taking a full-time course load at his college from March through June 2014, a review of the record indicates that as of March 31, 2014 the Veteran was only enrolled in two courses (6 credits), which is not considered a full-time.  The Board recognizes that the Veteran began two additional classes in April 2014.  Thus from April 13, 2014 the Veteran was enrolled on a full-time basis.  However, the VRAP benefits program expired March 31, 2014 and the courses the Veteran started in April 2014 cannot be considered for eligibility to VRAP benefits.

As of March 31, 2014 the Veteran was not enrolled full-time in an educational program and thus he did not meet the criteria for the award of VRAP benefits.  There simply is no legal basis to find him eligible for VRAP benefits for the two courses that he was taking as of March 31, 2014.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  Accordingly, the claim for VRAP benefits for courses begun in March 2014, and extending through June 2014, must be denied. 



							(CONTINUED ON NEXT PAGE)


 

ORDER

Entitlement to VRAP benefits for courses begun in March 2014, and extending through June 2014, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


